USDC IN/ND case 1:20-cv-00304-DRL-SLC document 20 filed 12/28/20 page 1 of 2


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                FORT WAYNE DIVISION

 WESLEY L. NELSON,

                Plaintiff,

                       v.                           CAUSE NO. 1:20-cv-00304-DRL-SLC

 M. FAIRFIELD, et al.,

                Defendants.

                                  OPINION AND ORDER

       Wesley L. Nelson, a prisoner without a lawyer, filed a motion asking the Court to

appoint him counsel pursuant to 18 U.S.C. § 3006A. (ECF 19). However, this is a civil

rights case and § 3006A is not applicable here. See 18 U.S.C. § 3006A(a)(2)(B)

(“Whenever . . . the court determines that the interests of justice so require,

representation may be provided for any financially eligible person who . . . is seeking

relief under section 2241, 2254, or 2255 of title 28.”).

       “There is no right to court-appointed counsel in federal civil litigation.” Olson v.

Morgan, 750 F.3d 708, 711 (7th Cir. 2014) (citing Pruitt v. Mote, 503 F.3d 647, 649 (7th Cir.

2007)). Nevertheless, in some circumstances, the Court may ask an attorney to

volunteer to represent indigent parties for free. “When confronted with a request under

§ 1915(e)(1) for pro bono counsel, the district court is to make the following inquiries:

(1) has the indigent plaintiff made a reasonable attempt to obtain counsel or been

effectively precluded from doing so; and if so, (2) given the difficulty of the case, does

the plaintiff appear competent to litigate it himself?” Pruitt, 503 F.3d at 654.
USDC IN/ND case 1:20-cv-00304-DRL-SLC document 20 filed 12/28/20 page 2 of 2


       Here, Nelson makes no mention of having tried to obtain counsel on his own. “If

. . . the indigent has made no reasonable attempts to secure counsel . . . , the court

should deny any [such requests] outright.” Jackson v. Cty. of McLean, 953 F.2d 1070, 1073

(7th Cir. 1992); see also Bracey v. Grondin, 712 F.3d 1012, 1016 (7th Cir. 2013); Romanelli v.

Suliene, 615 F.3d 847 (7th Cir. 2010); Pruitt, 503 F.3d at 654.

       For these reasons, the motion for counsel (ECF 19) is DENIED. The clerk is

DIRECTED to send Wesley L. Nelson ten (10) copies of the screening order (ECF 9) so

he can include them with a letter to ten individual attorneys asking for representation.

       SO ORDERED.

       Entered this 28th day of December 2020.


                                                   /s/ Susan Collins
                                                   Susan Collins
                                                   United States Magistrate Judge




                                               2
